 


109 HR 6427 EH: To increase the amount in certain funding agreements relating to patents and nonprofit organizations to be used for scientific research, development, and education, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6427 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To increase the amount in certain funding agreements relating to patents and nonprofit organizations to be used for scientific research, development, and education, and for other purposes. 
 
 
1.Funding agreementsSection 202(c)(7)(E)(i) of title 35, United States Code, is amended— 
(1)by inserting (or in the case of a facility with an annual budget of less than $40,000,000, 15 percent of the annual budget of the facility) after equal to 5 percent of the annual budget of the facility; and 
(2)by inserting (or in the case of a facility with an annual budget of less than $40,000,000, 15 percent of the annual budget of the facility) after exceeds 5 percent of the annual budget of the facility. 
 Passed the House of Representatives December 9 (legislative day, December 8), 2006 .Karen L. HaasClerk.

